USCA11 Case: 21-10879      Date Filed: 08/26/2021   Page: 1 of 4



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 21-10879
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 3:20-cv-01272-TJC-JRK



EDWARD J. RUTLAND, SR.,

                                                               Plaintiff - Appellant,

                                        versus

RUSSELL M. NELSON,
President of Church of Jesus Christ of Latter Day Saints,

                                                              Defendant - Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (August 26, 2021)

Before JILL PRYOR, LUCK and LAGOA, Circuit Judges.

PER CURIAM:
            USCA11 Case: 21-10879            Date Filed: 08/26/2021      Page: 2 of 4



      Edward J. Rutland, Sr., proceeding pro se, appeals the district court’s

dismissal of his civil rights complaint against Russell Nelson, President of The

Church of Jesus Christ of Latter Day Saints (“LDS Church”), for lack of subject

matter jurisdiction. We affirm.

      This case arises out of a series of disciplinary actions the LDS Church took

against Rutland, a church member. According to Rutland’s complaint and

attachments thereto, in 2013 the LDS Church’s “disciplinary council” placed

Rutland on “disfellowshipment for conduct contrary to the laws and order of the

Church.” Doc. 1-1 at 22.1 Rutland appealed the decision through the LDS

Church’s disciplinary review structure, and ultimately the disfellowshipment was

upheld. In 2015, the LDS Church released Rutland from disfellowshipment. In

2018, however, the LDS Church again disciplined Rutland, allegedly for “[s]inging

[t]oo [l]oud” and “answering too many questions.” Id. at 4. The LDS Church

placed Rutland “on unconditional probation,” and as a result he was not permitted

to enter any LDS Church property or contact any church leaders. Id. at 16. In his

complaint, Rutland alleged that the LDS Church’s actions were discriminatory

based on his disability, veteran status, and religion.

      The district court sua sponte dismissed Rutland’s complaint without

prejudice for lack of subject matter jurisdiction. The court found that Rutland’s


      1
          “Doc.” numbers refer to the district court’s docket entries.
                                                  2
            USCA11 Case: 21-10879             Date Filed: 08/26/2021         Page: 3 of 4



allegations against the LDS Church stemmed from its disciplinary actions against

him, and so the “case ask[ed] the [c]ourt to answer questions of internal church

governance” in contravention of the First and Fourteenth Amendments to the

United States Constitution. Doc. 5 at 2. The court further concluded that no

amendment to the complaint would “cure this problem.” Id. Rutland appealed.

        On appeal, Rutland appears to argue that the district court had subject matter

jurisdiction to entertain his complaint because the LDS Church, as an organization

that accepts resources from the government, is subject to the laws of the United

States. We review de novo the dismissal of a complaint for lack of jurisdiction and

related factual findings for clear error. Houston v. Marod Supermarkets, Inc., 733

F.3d 1323, 1328 (11th Cir. 2013). 2

        Civil courts lack jurisdiction to entertain disputes involving church doctrine

and polity. See Crowder v. S. Baptist Convention, 828 F.2d 718, 727 (11th Cir.

1987). Under this ecclesiastical abstention doctrine, civil courts must accept as


        2
         Although we read briefs by pro se litigants liberally, issues not briefed on appeal are
deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Rutland’s only
mention of the district court’s jurisdictional ruling is in a single sentence at the outset of his brief
arguing that the LDS Church is subject to the laws of the United States because it accepts
resources from the government. Because he addressed it in such a perfunctory manner, Rutland
arguably has abandoned any challenge to the district court’s ruling. See Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681–82 (11th Cir. 2014) (An appellant abandons a claim
when: (a) he makes only passing references to it, (b) he raises it in a perfunctory manner without
supporting arguments and authority, (c) he refers to it only in the “statement of the case” or
“summary of the argument,” (d) the references to the issue are mere background to the
appellant’s main arguments or are buried within those arguments). In an abundance of caution,
and since he is pro se, we address the merits of Rutland’s challenge to the extent we can discern
it.
                                                   3
            USCA11 Case: 21-10879         Date Filed: 08/26/2021   Page: 4 of 4



binding the decisions of religious organizations regarding the governance and

discipline of their members. Serbian E. Orthodox Diocese v. Milivojevich, 426

U.S. 696, 724–25 (1976) (holding that civil courts could not review a church’s

disciplinary decision regarding one of its members). Under a narrow exception to

this doctrine, however, civil courts may still review church disputes under neutral

principles if the dispute does not require consideration of religious doctrinal

matters. Jones v. Wolf, 443 U.S. 595, 602–03 (1979).

      The district court correctly determined it lacked jurisdiction to entertain

Rutland’s complaint. The subject matter of his dispute was purely ecclesiastical in

character and necessarily would require consideration of doctrinal matters. There

is no exception to the abstention doctrine based on a church receiving resources

from the government. Thus, the district court did not err in dismissing the

complaint.3

      AFFIRMED.




      3
          Rutland’s motion for appointment of counsel is DENIED.
                                              4